DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 01/19/21 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 01/19/21 have been fully considered. All previous rejections have been withdrawn.

Election/Restrictions
4.        Claims 12-16, 23, 25-27 are allowable. The restriction requirement to the claims 17-21 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 17-21 are directed to a non-elected invention/species, are rejoined because claims 17-21 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
5.        Claims 12-21, 23, 25-27 are allowed.

Examiner’s Amendment
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Rachel E. Greene on 01/26/21.

           The application has been amended as follows: 
         (i)       In claim 15, please change the recitation “dycyclopentadiene” to “dicyclopentadiene”
         ii)       In claims 20-21, please change the recitation “the group” in line 2 to “the group consisting”
       (iii)       Please cancel claim 22.

Reasons for Allowance 
7.        The following is an examiner’s statement of reasons for allowance:         
The closest prior arts are Hurd (US 2015/0136402), Xiang (US 2008/0064612), and Lecerf (US 2016/0145483). The closest prior arts do not suggest or disclose the claimed method of drilling, specifically the closest prior arts do not suggest or disclose the instantly claimed invert emulsion droplet has a majority of particle size distribution less than 100 microns, a first portion of the emulsion droplets having first particle sizes of less than 10 microns, and a second portion of the emulsion droplets have second particle sizes of greater than 10 microns and less than 100 microns. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768